Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
    Claims 1-20 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on October 16, 2020 and  December 2nd, 2021 has been acknowledged by the Office.
Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Specification
The abstract of the disclosure is objected to because the abstract contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102015118235 A1 to Kleeberg Hans-Joachim (Hans-Joachim hereafter).
As per claim 1, Hans-Joachim teaches: A fastening device for attaching a mattress to a mattress support (see 35—Fig. 3; Abstract: "The invention relates to a fastening device (35) for fastening a mattress (32) to a mattress carrier (16)."), wherein the mattress (see 32—Fig. 2: mattress) comprises: 
a bottom side(see 41—Fig. 5; Abstract: " From a bottom (41) of the mattress (32)…")), a top side opposite the bottom side (see annotated 33—Fig. 2 below: a top side opposite the bottom side), two longitudinal sides (see annotated 33—Fig. 2 below: longitudinal sides) extending in a longitudinal direction of the mattress (see annotated 33—Fig. 2 below : extending in longitudinal direction) and two transverse sides (see annotated 33—Fig. 2 below: transverse sides) extending in a transverse direction of the mattress (see annotated 33—Fig. 2 below: extending in transverse  direction), 

    PNG
    media_image1.png
    749
    698
    media_image1.png
    Greyscale

at least two first plate-shaped holding parts (see 45—Fig. 5; examiner's note: plate-shaped holding parts) that are  in the transverse direction of the mattress (see annotated Fig.2 above : arranged with a transverse distance) 
*Note: It may be understood that there is a plurality of first plate-shaped holding parts (Element 45). Element 45 is coupled to each plurality of fasteners, as stated in the abstract.

and having at least one second plate-shaped holding part (see 37—Fig. 1: second plate-shaped holding part ) that is larger in the transverse direction of the mattress  than half a width of the mattress (see annotated 37—Fig. 1:  larger in the mattress transverse direction), 
 
    PNG
    media_image2.png
    448
    622
    media_image2.png
    Greyscale

wherein the plate-shaped holding parts are arranged at the mattress (see Pg.5 [0035]: "Additionally, in one or more carrier sections 24 plates 37 present, the part of the fastening device 35 are and also a part of the support surface for the mattress 32 or the mattress main body 33 provide."), 
multiple first fastening elements (see 42a—Fig. 2) and multiple second fastening elements (see 42c—Fig. 2) that project from the bottom side of the mattress (see Abstract: " From a bottom (41) of the mattress (32) protrude a plurality of fasteners (42) ") and comprise a fastening head (see 44—Fig. 5: fastening head) with a distance to the bottom side of the mattress (see Element 43, Pg.5 [0037]: " The bottom 41 having lower layer 33a is from the fastener 42 interspersed and example of a bolt 43 of the fastener 42 , The bolt 43 is, for example circular cylindrical. At his one end he has a bolt head 44 , The bolt head 44 projects at least on two opposite sides radially over the bolt 43 in addition and can be designed as a circular plate."), wherein at least one first fastening element is attached to each of the at least two first plate-shaped holding parts  (see annotated Fig.5: first fastening element is attached to each of the at least two first plate-shaped holding parts) 
 
    PNG
    media_image3.png
    395
    450
    media_image3.png
    Greyscale

and wherein multiple second fastening elements are attached to the at least one second plate-shaped holding part (see Pg. 7 [0058]: "Each fastener 42 is a retaining recess 55 in a plate 37 of the mattress carrier 16 assigned.") and multiple first holding recesses (see 55a, 55b—Fig. 2: ) and multiple second holding recesses (see 55c, 55d, 55e—Fig. 2) at the mattress support (see Pg. 7 [0058]: "Each fastener 42 is a retaining recess 55 in a plate 37 of the mattress carrier 16 assigned."), each comprising an insertion opening (see Pg. 2 [0007]: "Each retaining recess has an insertion opening and a subsequent retaining slot. ") and a holding slot adjoining thereto (see Pg. 2 [0007]), wherein an outer dimension of the insertion opening is larger than an outer dimension of the fastening head (see Pg. 2 [0007]: "It is essential that an outer dimension of the insertion opening is greater than an outer dimension of the fastening head of the associated fastening element, so that the fastening head can be pushed through the insertion opening.") such that the fastening head can be inserted in the assigned insertion opening (see Pg. 2 [0007]) and wherein a slot width of the holding slot is smaller than the outer dimension  of the fastening head (see Pg. 2 [0007]: "A width of the retaining slot measured at right angles to its extension is smaller than the outer dimension of the fastening head.").
As per claim 2, Hans-Joachim teaches: The fastening device according to claim 1, wherein the holding slots of the first holding recesses extend in a support transverse direction  and/or that the holding slots of the second holding recesses extend in a support longitudinal direction (see Pg. 2 [0007]: "The retaining slots of each retaining recess preferably extend either in the longitudinal direction L or in the transverse direction Q. ").
As per claim 3, Hans-Joachim teaches: The fastening device according to claim 2, wherein the transverse distance is at least as large as the slot length of a holding slot of one of the first holding recesses (annotated Fig.2: transverse distance).
 
    PNG
    media_image4.png
    646
    448
    media_image4.png
    Greyscale

As per claim 4, Hans-Joachim teaches: The fastening device according to claim1, wherein the first plate-shaped holding parts and/or the at least one second plate-shaped holding part each comprise at least one longitudinal edge (see annotated 37—Fig. 1: plate-shaped holding part longitudinal edge) that extends parallel to the a directly adjacent longitudinal side of the mattress (see annotated 37—Fig. 1: extends parallel adjacent longitudinal side mattress ).
 
    PNG
    media_image5.png
    250
    519
    media_image5.png
    Greyscale

As per claim 5, Hans-Joachim teaches: The fastening device according to claim1, wherein all of the second fastening elements are attached to a common second plate-shaped holding part (see annotated 55c, 55d, 55e—Fig. 1:  second fastening elements are attached to a common second plate-shaped holding part). 
    PNG
    media_image6.png
    250
    519
    media_image6.png
    Greyscale

As per claim 6, Hans-Joachim teaches: The fastening device according to claim 1, wherein exactly one first fastening element is attached to each first plate-shaped holding part (see 45—Fig. 5; examiner's note: plate-shaped holding parts).
*Note: It may be understood that there are a plurality of first plate-shaped holding parts (Element 45). Element 45 is mounted to couple to each plurality of fasteners, as stated in the abstract.

As per claim 7, Hans-Joachim teaches: The fastening device according to  claim 1, wherein a width of the at least one second plate-shaped holding part has an amount of at least 70% or at least 80% or at least 90% of the mattress width (see annotated 37—Fig. 1 on Page 5: one second plate-shaped holding part  has an amount of at least 70% or at least 80% or at least 90% of the mattress width ).
As per claim 8, Hans-Joachim teaches: the fastening device according to claim 1, wherein the second plate-shaped holding part or one of the provided second plate-shaped holding parts comprises a transverse edge (see annotated 37—Fig. 1: second plate-shaped holding parts transverse edge) that extends parallel to an adjacent transverse side of the mattress (see annotated 37—Fig. 1: extends parallel to adjacent transverse side of mattress ).

    PNG
    media_image7.png
    448
    622
    media_image7.png
    Greyscale

As per claim 9, Hans-Joachim teaches: The fastening device according to claim1, wherein at least two of the fastening elements have an element distance (see Pg.2 [0009]: "at least two of the existing fastening elements have a longitudinal and / or transverse direction Element distance that differs from an opening distance.")  in a non-deformed initial position of the mattress in  the longitudinal direction of the mattress and/or in the transverse direction_-of the mattress(see Pg.2 [0009]) that is different from an opening distance that the insertion openings  of the holding recesses comprise that are associated to the fastening elements (see Pg.2 [0009]).
As per claim 10, Hans-Joachim teaches: The fastening device according to claim1,wherein two first fastening elements have a first element distance (see  E1—Fig. 2) in the transverse direction of the mattress (see Abstract, Element E1: " A first element group (50) of two or more holding elements (42) has a first element spacing (E1) in a transverse direction (Q). ").
As per claim 11, Hans-Joachim teaches: The fastening device according to claim 10, wherein the mattress support comprises first holding recesses (see Element 56, Abstract: "The holding recesses (55) form a first recess group (56), wherein their insertion openings (58) in the transverse direction (Q) have a first opening distance (O1) "), the insertion openings each have a first opening distance (see Element O1, : "the first savings group 56 have measured a first opening distance O1 in the transverse direction Q. ") in a support transverse direction (see Element O1 Pg.7 [0051]:” opening distance O1 in the transverse direction Q. ") that is smaller than the first element distance (see Element O1 Pg.7 [0051]: "The first opening distance O1 is smaller than the first element distance E1.").
As per claim 12, Hans-Joachim teaches: The fastening device according to claim 1,wherein the second fastening elements have a second element distance (see  E2—Fig. 2) from the first fastening elements in the longitudinal direction of the mattress (see Element E2, Abstract: "Additionally or alternatively, a second element group (51) and two or more holding elements (42) in the longitudinal direction (L) has a second element spacing (E2).").
As per claim 13, Hans-Joachim teaches: The fastening device according to claim 12,wherein the mattress support comprises second holding recesses (see Abstract, Element E2), the insertion opening  of which have a second opening distance (see Element O2 Pg.7 [0051]: "The introduction openings 58 every second recess group 57 measured in the longitudinal direction L measured a second opening distance O2. ") from the insertion openings of the first holding recesses in a support longitudinal direction (see Element O2 Pg.7 [0051]) that is smaller than the second element distance (see Element O2 Pg.7 [0051]: "The second opening distance O2 is smaller than the second element distance E2.").
As per claim 14, Hans-Joachim teaches: The fastening device according to claim 1, wherein the mattress support is arranged on a base part (see  12—Fig. 3: mattress (33) arranged on base part (12)) and comprises a main part (see  17—Fig. 3: main part)  and a foot part (see  18—Fig. 3: foot part) that is arranged on the base part or a bed frame separately from the main part (see Pg.4 [0030]: "the foot part 18 is opposite the bedstead 11 or the base 13 immovable. The main part 17 is separate from the foot part 18 and relative to the foot part 18 movable on the base part 12 supported.").
As per claim 15, Hans-Joachim teaches: The fastening device according to claim 14,wherein the main part of the mattress support is pivotably supported about a pivot axis (see Pg.4 [0030]: "The base part 12 has a swivel device 19 and a lifting device 20 , By means of the pivoting device 19 can the main part 17 of the mattress carrier 16 to be pivoted about a pivot axis S extending in a vertical direction V.") by means of a pivot device of the base part and/or that the main part  of the mattress support is movable in a vertical direction by means of a lift device  of the base part (see Pg.4 [0030]).
As per claim 16, Hans-Joachim teaches: The fastening device according to claim 1,wherein the mattress support  has at least three support sections (see Pg.5 [0033]: "In the embodiment described here, the main part 17 of the mattress carrier 16 at least three and, for example, four support sections 24 "),wherein directly adjacent support sections are pivotably connected with each other by means of a hinge arrangement respectively (see Pg.5 [0033]: "...a back section 26 one via a hinge assembly 25 with the back section 26 pivotally connected central section 27 one via a hinge assembly 25 pivotable with the central section 27 connected thigh section 28 and one via a hinge assembly 25 swiveling with the thigh section 28 connected lower leg section ").
As per claim 17, Hans-Joachim teaches: The fastening device according to claim 16,wherein the first holding recesses (see Claim 13: "Fastening device according to claim 3 and any one of claims 10 to 12, characterized in that each existing first recess group ( 56 ) on a single support section ( 24 ) is arranged.") and the second holding recesses are arranged at different support sections (see Claim 16: "Fastening device according to claim 11 or 12 and according to claim 15, characterized in that at least one of the retaining recesses ( 55c . 55e ) of every second savings group ( 57 ) on the lower leg section ( 29 ) is arranged.").
As per claim 18, Hans-Joachim teaches: A nursing bed (see  10—Fig. 3) having a mattress support (see  16—Fig. 1), having a mattress (see  32—Fig. 3), and having a fastening device according to claim 1, by means of which the mattress can be removably attached to the mattress support (see  35—Fig. 2).
As per claim 19, Hans-Joachim teaches: The fastening device according to claim 3, wherein the first plate-shaped holding parts and/or the at least one second plate-shaped holding part each comprise at least one longitudinal edge (see annotated 37—Fig. 1 on Page 8: second plate-shaped holding part each comprise at least one longitudinal edge) that extends parallel to a directly adjacent longitudinal side of the mattress (see annotated 37—Fig. 1 on Page 8:  extends parallel to a directly adjacent longitudinal side of the mattress).
As per claim 20, Hans-Joachim teaches: The fastening device according to claim 19, wherein all of the second fastening elements are attached to a common second plate-shaped holding part (see annotated 37—Fig. 1 on Page 8: second fastening elements are attached to a common second plate-shaped holding part).

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Patent Application U.S Patent Application 20130340168 A1 to Meyer et al. (Meyer hereinafter).
As per claim 1 , Meyer teaches: A fastening device  for attaching a mattress  to a mattress support (see pg.6 para [0108]: " Referring now to FIGS. 17-19, the support surface 14 is coupled to the patient support apparatus 12 by a plurality of lugs 130-135 received in corresponding lug-receiver apertures 136-141."), wherein the mattress (see 14—Fig. 1: ) comprises: 
a bottom side (see annotated Fig. 1: bottom side), a top side opposite the bottom side (see annotated Fig. 1:  top side opposite the bottom side),  two longitudinal sides (see annotated Fig. 1: longitudinal sides), extending in a  longitudinal direction  of the mattress (see annotated Fig. 1: extending in longitudinal direction) and two transverse sides(see annotated Fig. 1: two transverse sides) extending in a  transverse direction  of the mattress (see annotated Fig. 1: extending in transverse direction),

    PNG
    media_image8.png
    536
    598
    media_image8.png
    Greyscale

 at least two first plate-shaped holding parts (see annotated Fig 17.c:  two first plate-shaped holding parts )that are arranged with a transverse distance to each other in the transverse direction of the mattress(see annotated Fig 17:  arranged with a transverse distance  to each other)

    PNG
    media_image9.png
    507
    420
    media_image9.png
    Greyscale

 and having at least one second plate-shaped holding part (see 26—Fig. 19: second plate-shaped holding part) that is larger in the  transverse direction of the mattress  than half a width  of the mattress (see annotated Fig. 19: larger in the  transverse direction of the mattress), 

    PNG
    media_image10.png
    447
    469
    media_image10.png
    Greyscale

wherein the plate-shaped holding parts are arranged at the mattress (see pg.6 para [0108]: "The first pair of lugs 130, 131 is received in a corresponding pair of keyhole slots 136, 137 formed in the head-deck section 30 of the deck 26"),
*Note: the second plate shape holding part may be considered element 26" 

multiple first fastening elements (see 132 & 133—Fig. 17:  first fastening elements ) and multiple second fastening elements(see 132 & 133—Fig. 17: second fastening elements) that project from the bottom side of the mattress (see pg.6 para [0108]: " A first pair of lugs 130, 131 is coupled to the head-end section 92 of the lower ticking 90 along the head end 65 of the support surface 14.") and comprise a fastening head (see 144—Fig. 17c: fastening head) with a distance to the bottom side  of the mattress (see 142—Fig. 17c: a distance to the bottom side  of the mattress), wherein at least one first fastening element is attached to each of the at least two first plate-shaped holding parts (see annotated Fig 17.c on page 16 : first fastening element attached to each of the at least two first plate-shaped holding parts)
*Note: It may be understood that the first fastening elements 132 & 133 are both attached to first plate shape holding parts as shown in Fig. 17


 and wherein multiple second fastening elements are attached to the at least one second plate-shaped holding part (see pg.7 para [0109]) and  multiple first holding recesses (see 138—Fig. 17c:  first holding recesses), and multiple second holding recesses (see 136—Fig. 17b: second holding recesses) at the mattress support (see pg.7 para  [0109]) each comprising an insertion opening (see 146—Fig. 17c: insertion opening ), and a holding slot  adjoining thereto (see 148—Fig. 17c:  holding slot  adjoining thereto),wherein an outer dimension  of the insertion opening is larger than an outer dimension of the fastening head (see pg.7 & pg.3 para [0110] & [0023]) such that the fastening head can be inserted in the assigned insertion opening (see pg.7 para [0109]: "  The stems 142 extend through the deck 26 and the balls 144 are trapped below the deck 26 by the lug-receiver apertures 136-141 when the support surface 14 is mounted on the patient support apparatus 12.") and wherein a slot width  of the holding slot  is smaller than the outer dimension of the fastening head (see pg.7 para [0109]:  transverse edge).
As per claim 2, Meyer teaches: The fastening device according to claim 1, wherein the holding slots of the first holding recesses extend in a support transverse direction and/or that the holding slots of the second holding recesses extend in a support longitudinal direction (see annotated Fig.19: holding slots of  first holding recesses extend in transverse direction).

    PNG
    media_image11.png
    275
    371
    media_image11.png
    Greyscale

As per claim 3, Meyer teaches: The fastening device according to claim 2, wherein the transverse distance is at least as large as the slot length of a holding slot of one of the first holding recesses (see annotated Fig.19:  transverse distance is at least as large as the slot length).
 
    PNG
    media_image12.png
    296
    713
    media_image12.png
    Greyscale

As per claim 4, Meyer teaches: The fastening device according to claim 1, wherein the first plate-shaped holding parts and/or the at least one second plate-shaped holding part each comprise at least one longitudinal edge (see annotated Fig.19:  longitudinal edge) that extends parallel to a directly adjacent longitudinal side of the mattress (see annotated Fig.19: extends parallel to a directly adjacent longitudinal side of the mattress). 
    PNG
    media_image13.png
    405
    701
    media_image13.png
    Greyscale

As per claim 5, Meyer teaches: "The fastening device according to claim 1, wherein all of the second fastening elements are attached to a common second plate-shaped holding part (see pg.6 para [0108]: "The first pair of lugs 130, 131 is received in a corresponding pair of keyhole slots 136, 137 formed in the head-deck section 30 of the deck 26").
*Note: It may be understood that the second plate shape holding part may be considered element 26
As per claim 6, Meyer teaches: The fastening device according to claim 1, wherein exactly one first fastening element is attached to each first plate-shaped holding part (see annotated 130—Fig. 17a on page 16: fastening element is attached to each first plate-shaped holding part).
As per claim 7, Meyer teaches: The fastening device according to  claim 1, wherein a width of the at least one second plate-shaped holding part has an amount of at least 70% or at least 80% or at least 90% of the mattress width (see annotated Fig. 19 on page 16:  second plate-shaped holding part has an amount of at least 70% or at least 80% or at least 90% of the mattress width).
As per claim 8, Meyer teaches: The fastening device according to claim 1, wherein the second plate-shaped holding part or one of the provided second plate-shaped holding parts comprises a transverse edge (see annotated Fig. 19 on page 19: transverse edge) that extends parallel to an adjacent transverse side of the mattress (see annotated Fig. 19 on page 19: extends parallel to  transverse side of  mattress).
As per claim 9, Meyer teaches: The fastening device according to claim 1, wherein at least two of the fastening elements have an element distance (see annotated Fig. 19: element distance ) in a non-deformed initial position of the mattress in  the longitudinal direction of the mattress and/or in the transverse direction of the mattress (see annotated Fig. 19: transverse direction) that is different from an opening distance that the insertion openings  of the holding recesses comprise that are associated to the fastening elements (see annotated Fig. 19: different from an opening distance).

    PNG
    media_image14.png
    438
    552
    media_image14.png
    Greyscale

As per claim 10, Meyer teaches: The fastening device according to claim 1, wherein two first fastening elements have a first element distance (see annotated Fig. 19 above: first element distance) in the transverse direction of the mattress (see annotated Fig. 19 above: transverse direction).
As per claim 11, Meyer teaches: The fastening device according to claim 10, wherein the mattress support comprises first holding recesses(see 138 & 139—Fig. 19: first holding recesses), the insertion openings each have a first opening distance (see annotated Fig. 19 above: first opening distance on page 20) in a support transverse direction (see annotated Fig. 19 above) that is smaller than the first element distance (see annotated Fig. 19 above: smaller than the first element distance).
As per claim 12, Meyer teaches: The fastening device according to claim 1,wherein the second fastening elements have a second element distance (see annotated Fig. 19 below:  second element distance) from the first fastening elements in the longitudinal direction of the mattress (see annotated Fig. 19 below).
 
    PNG
    media_image15.png
    549
    765
    media_image15.png
    Greyscale

As per claim 13, Meyer teaches: The fastening device according to claim 12,wherein the mattress support comprises second holding recesses (see 136 & 137—Fig. 19:  second holding recesses), the insertion opening of which have a second opening distance  (see annotated Fig. 19 above: second opening distance ) from the insertion openings of the first holding recesses in a support longitudinal direction (see annotated Fig. 19 above:  in longitudinal direction ) that is smaller than the second element distance (see annotated Fig. 19 above).
As per claim 14, Meyer teaches: The fastening device according to claim 1, wherein the mattress support is arranged on a base part (see 16 & 18 —Fig. 1: base part) and comprises a main part(see 30—Fig. 10: main part) and a foot part(see 36—Fig. 10: foot part) that is arranged on the base part or a bed frame separately from the main part (see pg.7 para [0114]: "The patient support apparatus 12 also includes a headboard 19 coupled to the upper frame 18 and a removable footboard 37 coupled to the foot-deck section 36").
As per claim 15, Meyer teaches: The fastening device according to claim 14,wherein the main part of the mattress support is pivotably supported about a pivot axis (see pg.4 para [0061]: "the head-deck section 30 is mounted to the upper frame 18 to pivot about an axis relative to the seat-deck section 32") by means of a pivot device of the base part and/or that the main part  of the mattress support is movable in a vertical direction by means of a lift device of the base part (see pg.4 para [0061]).
As per claim 16, Meyer teaches: The fastening device according to claim 1,wherein the mattress support  has at least three support sections (see 36, 34, 32,30—Fig. 10:  support sections), wherein directly adjacent support sections are pivotably connected with each other by means of a hinge arrangement respectively (see pg.4 para [0061]).
As per claim 17, Meyer teaches: The fastening device according to claim 16, wherein the first holding recesses (see annotated para pg.6 para [0108]: ) holding recesses are arranged at different support) and the second holding recesses are arranged at different support sections (see para pg.6 para [0108]: “ A first pair of lugs 130, 131 is coupled to the head-end section 92 of the lower ticking 90 along the head end 65 of the support surface 14. The first pair of lugs 130, 131 is received in a corresponding pair of keyhole slots 136, 137 formed in the head-deck section 30 of the deck 26 as suggested in FIGS. 17-19. A second pair of lugs 132, 133 is coupled to the foot-end section 94 of the lower ticking 90 along the foot end 66 of the support surface 14. The second pair of lugs 132, 133 are received in a corresponding pair of keyhole slots 138, 139 formed in the foot-deck section 36 of the deck 26 as suggested in FIGS. 17-19. A third pair of lugs 134, 135 is coupled to the ticking 90 between the head end 65 and the foot end 66 of the support surface 14. “).
As per claim 18, Meyer teaches: A nursing bed (see Element 10 pg. 3 para [0058]: "Referring to FIG. 1, a patient support system is embodied as a hospital bed 10 including a patient support apparatus 12 (sometimes called a bed frame), a support surface 14 (sometimes called a mattress) mounted on the patient support apparatus 12, ") having a mattress support,(see Element 12 pg.3  para [0058]: ) having a mattress (see Element 14 pg.3 para [0058]), and having a fastening device according to claim 1 (see pg.6 para [0108]: "Referring now to FIGS. 17-19, the support surface 14 is coupled to the patient support apparatus 12 by a plurality of lugs 130-135 received in corresponding lug-receiver apertures 136-141."), by means of which the mattress can be removably attached to the mattress support (see pg.6 para [0108]: "A first pair of lugs 130, 131 is coupled to the head-end section 92 of the lower ticking 90 along the head end 65 of the support surface 14. The first pair of lugs 130, 131 is received in a corresponding pair of keyhole slots 136, 137 formed in the head-deck section 30 of the deck 26 as suggested in FIGS. 17-19. ").
As per claim 19, Meyer teaches: The fastening device according to claim 3, wherein the first plate-shaped holding parts and/or the at least one second plate-shaped holding part each comprise at least one longitudinal edge (see annotated on page 19: longitudinal edge) that extends parallel to a directly adjacent longitudinal side of the mattress (see annotated on page 19 longitudinal edge: extends parallel to adjacent longitudinal side  the mattress).
As per claim 20, Meyer teaches: The fastening device according to claim 19, wherein all of the second fastening elements are attached to a common second plate-shaped holding part (see pg.6 para [0108]: “The first pair of lugs 130, 131 is received in a corresponding pair of keyhole slots 136, 137 formed in the head-deck section 30 of the deck 26 as suggested in FIGS. 17-19.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/17/2022